>Tf&

                                                       Ml



                                                               -T

                                                                      fr**i

                                               OFFENSE:           22.04 .        L
COA# 08^0009O£R
            Javier Urias v. The State of       qqUNTY:             El PaSQ
STYLE: jexas____              —:—          •
                                               TRIAL COURT: 243rd District Court,
COA DISPOSITION: .Affirm         _              K,AL
DATE: 03/26/2014
                                Publish-No
                                WUDiisn. inu
                                             TCCASE#:             _20090D03338




                    IN
                         tup r.nilRT OF ^pimimai APPEALS

 ci- FP.TRONIC RECORD

            Javier Urias v. The State of               CCA#:
 STYLE:     Texas                    .
                                                       CCA Disposition: __
 _______jiPP£j^^S_ Potion
                                                       DATE:
 FOR DISCRETIONARY REVIEW IN CCA IS:
                                                         JUDGE:
                                                                                     PC:
                                                         SIGNED:
  DATE: _                                                                            DNP:
                                                         PUBLISH:
  JUDGE:

                                                                                      MOTION FOR

                                               REHEARING IN CCA IS:
                                               JUDGE:




                                         Vol. I of %